DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 2 recites a method comprising: 
creating a plurality of unique data records, respective ones of the plurality of unique data records comprising: 
a unique microcompetency code that is associated with an activity performed by a respective individual of a plurality of individuals; and 
a relative educational value unit (RVU) quantity associated with the activity; 
for each of the plurality of individuals, automatically combining RVU quantities for each of the unique microcompetency codes that are associated with the respective individual to generate a summed RVU quantity per unique microcompetency code; and 
generating a cumulative analysis grid that indicates, for each of the unique microcompetency codes, a comparison result between the summed RVU quantities for one or more of the individuals and a calculated threshold.
Independent claims 10 and 17 recite similar methods. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites a computer program product with instructions for a processor to perform the claimed steps, and “tiers” that performs the various steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating and combining data and generating a grid) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the claimed “tiers” are merely directed to individual portions of a computer and/or computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 3-8, 11-13, 15, 16, 18, 19 and 21 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further aspects of the abstract idea being performed on a generic computer system (e.g. a user interacting with the grid using a generic user interface, performing further calculations of the RVU quantities, details of the microcompetency codes, and generating and modifying further data records), and therefore are not sufficient to direct the claimed abstract idea to significantly more. 

Allowable Subject Matter
3.	Claims 9, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite generating and/or associating, by the business logic tier, a data flag with a first individual of the plurality of individuals responsive to the summed RVU quantity for the first individual being below the threshold for at least one of the unique microcompetency codes, increasing, by the business logic tier, an update frequency of the calculation of the summed RVU quantity of the at least one of the unique microcompetency codes for the first individual responsive to a presence of the data, which represents an improvement to the functioning of the computer and therefore are directed to significantly more than an abstract idea.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715